Exhibit 10.3

 

AMBARELLA, INC.

AMENDED AND RESTATED

CHANGE OF CONTROL AND SEVERANCE AGREEMENT

This Amended and Restated Change of Control Severance Agreement (the
“Agreement”) is made and entered into by and between _________________
(“Executive”) and Ambarella, Inc. (the “Company”), effective as of June 4, 2018
(the “Effective Date”).

RECITALS

1.It is expected that the Company from time to time will consider the
possibility of an acquisition by another company or other change of
control.  The Board of Directors of the Company (the “Board”) recognizes that
such consideration can be a distraction to Executive and can cause Executive to
consider alternative employment opportunities. The Board has determined that it
is in the best interests of the Company and its stockholders to assure that the
Company will have the continued dedication and objectivity of Executive,
notwithstanding the possibility, threat or occurrence of a Change of Control of
the Company.

2.The Board believes that it is in the best interests of the Company and its
stockholders to provide Executive with an incentive to continue his or her
employment and to motivate Executive to maximize the value of the Company upon a
Change of Control for the benefit of its stockholders.

3.The Board believes that it is imperative to provide Executive with certain
severance benefits upon Executive’s termination of employment following a Change
of Control.  The Board further believes that it is imperative to provide
Executive with certain severance benefits if the Company were to terminate
Executive’s employment without cause during the term of this Agreement.  These
benefits will provide Executive with enhanced financial security and incentive
and encouragement to remain with the Company notwithstanding the possibility of
a Change of Control.

4.Certain capitalized terms used in the Agreement are defined in Section 7
below.

5.Executive and the Company originally entered into a Change of Control and
Severance Agreement, effective as ________, 20__ (the “Original Agreement”).  

6.The Board has approved an amendment to the Original Agreement relating to the
definition of “Good Reason” (as set forth in Section 7 below) and Executive and
the Company now wish to amend and restate the Original Agreement its entirety as
set forth herein.

 

AGREEMENT

--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:

1.Term of Agreement.  This Agreement will continue indefinitely until terminated
by written consent of the parties hereto.  Notwithstanding the previous
sentence, if Executive becomes entitled to benefits pursuant to Section 3 of
this Agreement, the Agreement will terminate when all of the obligations of the
parties hereto with respect to this Agreement have been satisfied.

2.At-Will Employment.  The Company and Executive acknowledge that Executive’s
employment is and will continue to be at-will, as defined under applicable
law.  If Executive’s employment terminates for any reason, Executive will not be
entitled to any payments, benefits, damages, awards or compensation other than
as provided by this Agreement, or pursuant to the Company’s policies in place at
the time of the termination (to the extent applicable) and the payment of
accrued but unpaid wages, as required by law, and any unreimbursed reimbursable
expenses.

3.Severance Benefits.

(a)Termination without Cause Apart From a Change of Control.  If the Company
terminates Executive’s employment with the Company without Cause, and such
termination occurs either prior to three (3) months before or after twelve (12)
months following a Change of Control, and Executive signs and does not revoke a
release of claims with the Company as required by Section 4 and resigns as a
member of the Board, if applicable, effective no later than thirty (30) days
following Executive’s termination, then Executive will receive the following
from the Company:

(i)Accrued Compensation.  The Company will pay Executive all accrued but unpaid
vacation, expense reimbursements, wages, any earned (but yet unpaid) bonus or
commission and other benefits due to Executive under any Company-provided plans,
policies, and arrangements.  

(ii)Severance Payment.  Executive is entitled to receive a lump sum payment of
severance equal to the sum of (x) 50% of Executive’s annual base salary as in
effect immediately prior to Executive’s termination date and (y) the portion of
Executive’s annual target bonus prorated monthly based on the number of months
of service completed for the fiscal year which the Executive’s employment
terminates.

(iii)Equity Awards.  If Executive has been employed by the Company for less than
twelve (12) months, Executive will not receive any accelerated vesting of his or
her outstanding equity awards, except as may be set forth in Executive’s
individual equity award agreements or the terms of the Company’s equity award
plans.  If Executive has been employed by the Company for at least twelve (12)
months, Executive’s outstanding equity awards will immediately vest as to that
number of shares that would have otherwise vested during the six (6)-month
period following the date of Executive’s termination.

(iv)Continued Health Benefits.  If (1) Executive constitutes a qualified
beneficiary, as defined in Section 4980(B)(g)(1) of the Internal Revenue Code of
1986, as

--------------------------------------------------------------------------------

amended (the “Code”) and (2) Executive elects continuation health coverage
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”) for Executive and Executive’s eligible dependents, within the
time period prescribed pursuant to COBRA, the Company will pay the premiums for
such health continuation coverage at the levels in effect immediately prior to
Executive’s termination until the earlier of (A) six (6) months from the last
date of Executive’s employment with the Company, or (B) the date upon which
Executive and/or Executive’s eligible dependents becomes covered under similar
plans.  

(b)Termination without Cause or Resignation for Good Reason in Connection with a
Change of Control.  If the Company terminates Executive’s employment with the
Company without Cause or if Executive resigns from such employment for Good
Reason, and such termination occurs within the period beginning three (3) months
before and ending twelve (12) months after a Change of Control, and Executive
signs and does not revoke a release of claims with the Company as required by
Section 4 and resigns as a member of the Board, if applicable, effective no
later than thirty (30) days following Executive’s termination, then Executive
will receive the following from the Company:

(i)Accrued Compensation.  The Company will pay Executive all accrued but unpaid
vacation, expense reimbursements, wages, any earned (but yet unpaid) bonus or
commission, and other benefits due to Executive under any Company-provided
plans, policies, and arrangements.  

(ii)Severance Payment.  Executive is entitled to receive a lump sum payment of
severance equal to the sum of (x) 100% of Executive’s annual base salary as in
effect immediately prior to Executive’s termination date or (if greater) at the
level in effect immediately prior to the Change of Control and (y) the portion
of Executive’s annual target bonus prorated monthly based on the number of
months of completed service for the fiscal year which Executive’s employment
terminates.

(iii)Equity Awards.  If the Change of Control occurs before the one (1)-year
anniversary of Executive’s employment commencement date, then Executive’s
outstanding equity awards will immediately vest as to that number of shares that
would have otherwise vested during the twelve (12)-month period following the
date of Executive’s termination.  If the Change of Control occurs on or after
the one (1)-year anniversary of Executive’s employment commencement date, then
Executive’s outstanding equity awards will vest as to fifty percent (50%) of the
total number of shares subject to each of Executive's then outstanding equity
awards.

(iv)Continued Health Benefits.  If (1) Executive constitutes a qualified
beneficiary, as defined in Section 4980(B)(g)(1) of the Code and (2) Executive
elects continuation health coverage pursuant to COBRA for Executive and
Executive’s eligible dependents, within the time period prescribed pursuant to
COBRA, the Company will pay the premiums for such health continuation coverage
at the levels in effect immediately prior to Executive’s termination until the
earlier of (A) (12) months from the last date of Executive’s employment with the
Company, or (B) the date upon which Executive and/or Executive’s eligible
dependents becomes covered under similar plans.  

--------------------------------------------------------------------------------

(c)Disability; Death.  If the Company terminates Executive’s employment as a
result of Executive’s Disability, or Executive’s employment terminates due to
his or her death, and Executive (or, as applicable, Executive’s designated
beneficiary, if living, or otherwise the personal representative of Executive’s
estate) signs and does not revoke a release of claims with the Company as
required by Section 4, then Executive (or, as applicable, Executive’s designated
beneficiary, if living, or otherwise the personal representative of Executive’s
estate) will receive the following from the Company:

(i)Accrued Compensation.  The Company will pay Executive (or, as applicable,
Executive’s designated beneficiary, if living, or otherwise the personal
representative of Executive’s estate) all accrued but unpaid vacation, expense
reimbursements, wages, any earned (but yet unpaid) bonus or commission, and
other benefits due to Executive under any Company-provided plans, policies, and
arrangements.  

(ii)Severance Payment.  Executive (or, as applicable, Executive’s designated
beneficiary, if living, or otherwise the personal representative of Executive’s
estate) is entitled to receive a lump sum payment of severance equal to either
(A) 100% of Executive’s annual base salary as in effect immediately prior to
Executive’s termination date, if such termination occurs within the period
beginning three (3) months before and ending twelve (12) months after a Change
of Control, or (B) 50% of Executive’s annual base salary as in effect
immediately prior to Executive’s termination date, if such termination occurs
either prior to three (3) months before or after twelve (12) months following a
Change of Control.

(d)Timing of Severance Payments.  Unless otherwise required pursuant to Section
5 of this Agreement, the Company will pay the cash severance payments to which
Executive is entitled under this Agreement in a lump sum as soon as practicable
following the date of termination, provided, however, that such payment will be
delayed to the extent required by Section 4 and/or Section 5 of this
Agreement.  Except to the extent payment is delayed pursuant to Section 5(b),
all cash severance payments under this Agreement will be paid no later than the
fifteenth (15) day of the third month following the fiscal year in which the
termination occurs.

(e)Voluntary Resignation; Termination for Cause.  If Executive’s employment with
the Company terminates (i) voluntarily by Executive (other than for Good Reason
in connection with a Change of Control) or (ii) for Cause by the Company, then
Executive will not be entitled to receive severance or other benefits except for
those (if any) as may then be established under the Company’s then existing
severance and benefits plans and practices or pursuant to other written
agreements with the Company.

(f)Exclusive Remedy.  In the event of a termination of Executive’s employment as
set forth in Section 3(a), 3(b) or 3(c) of this Agreement, the provisions of
Section 3(a), 3(b) or 3(c), as applicable, are intended to be and are mutually
exclusive of each other and exclusive and in lieu of any other rights or
remedies to which Executive or the Company may otherwise be entitled, whether at
law, tort or contract, in equity, or under this Agreement (other than the
payment of accrued but unpaid wages, as required by law, and any unreimbursed
reimbursable expenses).  Executive will be entitled to no benefits, compensation
or other payments or rights upon a termination of employment other than those
benefits expressly set

--------------------------------------------------------------------------------

forth in Section 3 of this Agreement.  If Executive should receive the benefits
set forth in Section 9(d) of this Agreement, the benefits provided in Section
3(a)(iv) or Section 3(b)(iv) will be reduced by the number of months Executive
received Company-paid COBRA continuation coverage under Section 9(d).

4.Conditions to Receipt of Severance.

(a)Release of Claims Agreement.  The receipt of any severance or other benefits
pursuant to Section 3 will be subject to Executive (or, as applicable,
Executive’s designated beneficiary, if living, or otherwise the personal
representative of Executive’s estate) signing and not revoking a Release
Agreement, attached hereto as Exhibit A, B and C (but with such changes as the
Company determines, in good faith, are appropriate to update for then-applicable
law), as applicable based on the Executive’s age upon termination and whether
such termination qualifies as a group termination under the Age Discrimination
in Employment Act of 1967, and such release becoming effective and irrevocable
within sixty (60) days of Executive’s termination or such earlier date as
required by the release (such deadline, the “Release Deadline”).  If the release
of claims does not become effective and irrevocable by the Release Deadline,
Executive will forfeit any rights to severance or benefits under this
Agreement.  In no event will severance payments or benefits be paid or provided
until the release of claims becomes effective and irrevocable.  Notwithstanding
anything in this Agreement to the contrary, in the event severance payments or
benefits provided under this Agreement would be considered Deferred Compensation
Separation Benefits (as defined below), then the following timing of payments
will apply to such Deferred Compensation Separation Benefits, in each case
subject to any delay in payment required by Section 409A (and provided the
release becomes effective and irrevocable): (i) if the Release Deadline is on or
before December 10 of the calendar year of Executive’s “separation from service”
(within the meaning of Section 409A of the Code, and the final regulations and
official guidance promulgated thereunder (together, “Section 409A”)), any
portion of Executive’s severance payments or benefits provided under this
Agreement that would be considered Deferred Compensation Separation Benefits
will be paid on or before December 31 of that calendar year, or such later time
as required by (A) the payment schedule applicable to each payment or benefit,
or (B) if applicable, Section 409A (as set forth in Section 5 below); and (ii)
if the Release Deadline is after December 10 of the calendar year of Executive’s
“separation from service” (within the meaning of Section 409A), any portion of
the severance payments or benefits provided under this Agreement that would be
considered Deferred Compensation Separation Benefits will be paid on the first
payroll date to occur during the calendar year following the calendar year in
which such separation of service occurs or such later time as required by
(A) the payment schedule applicable to each payment or benefit, (B) the Release
Deadline, or (C) if applicable, Section 409A (as set forth in Section 5 below).

(b) Other Requirement.  Executive’s receipt of any payments or benefits under
Section 3 will be subject to Executive continuing to comply with the terms of
any confidential information agreement executed by Executive in favor of the
Company and the provisions of this Agreement.

5.Section 409A.

--------------------------------------------------------------------------------

(a)Notwithstanding anything to the contrary in this Agreement, if Executive is a
“specified employee” within the meaning of Section 409A at the time of
Executive’s termination (other than due to death), then the severance payable to
Executive, if any, pursuant to this Agreement, when considered together with any
other severance payments or separation benefits that are considered deferred
compensation under Section 409A (together, the “Deferred Compensation Separation
Benefits”) that are payable within the first six (6) months following
Executive’s termination of employment, will become payable on the first payroll
date that occurs on or after the date six (6) months and one (1) day following
the date of Executive’s termination of employment.  All subsequent Deferred
Compensation Separation Benefits, if any, will be payable in accordance with the
payment schedule applicable to each payment or benefit.  Notwithstanding
anything herein to the contrary, if Executive dies following his or her
termination but prior to the six (6) month anniversary of his or her
termination, then any payments delayed in accordance with this paragraph will be
payable in a lump sum as soon as administratively practicable after the date of
Executive’s death and all other Deferred Compensation Separation Benefits will
be payable in accordance with the payment schedule applicable to each payment or
benefit.  Each payment and benefit payable under this Agreement is intended to
constitute separate payments for purposes of Section 1.409A-2(b)(2) of the
Treasury Regulations.

(b)Any amount paid under this Agreement that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations shall not constitute Deferred Compensation Separation Benefits for
purposes of clause (a) above.

(c)Any amount paid under this Agreement that qualifies as a payment made as a
result of an involuntary separation from service pursuant to Section
1.409A-1(b)(9)(iii) of the Treasury Regulations that do not exceed the Section
409A Limit shall not constitute Deferred Compensation Separation Benefits for
purposes of clause (a) above.

(d)The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply.  The Company and
Executive agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to Executive under Section 409A.

6.Limitation on Payments.  In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to Executive (i) constitute
“parachute payments” within the meaning of Section 280G of the Code, and (ii)
but for this Section 6, would be subject to the excise tax imposed by Section
4999 of the Code, then the severance benefits under Section 3 will be either:

(a)delivered in full, or

 

(b)

delivered as to such lesser extent which would result in no portion of such
benefits being subject to excise tax under Section 4999 of the Code,

--------------------------------------------------------------------------------

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Executive on an after-tax basis, of the greatest amount of
benefits, notwithstanding that all or some portion of such benefits may be
taxable under Section 4999 of the Code.  Unless the Company and Executive
otherwise agree in writing, any determination required under this Section 6 will
be made in writing by the Company’s independent public accountants immediately
prior to a Change of Control or such other person or entity to which the parties
mutually agree (the “Accountants”), whose determination will be conclusive and
binding upon Executive and the Company for all purposes.  For purposes of making
the calculations required by this Section 6, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code.  The Company and Executive will furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section 6.  The Company will
bear all costs the Accountants may incur in connection with any calculations
contemplated by this Section 6.  Any reduction in payments and/or benefits
required by this Section 6 shall occur in the following order: (1) reduction of
cash payments; (2) reduction of vesting acceleration of equity awards; and (3)
reduction of other benefits paid or provided to Executive.  In the event that
acceleration of vesting of equity awards is to be reduced, such acceleration of
vesting shall be cancelled in the reverse order of the date of grant for
Executive’s equity awards.  If two or more equity awards are granted on the same
date, each equity award will be reduced on a pro-rata basis.  In no event will
Executive exercise any discretion with respect to the ordering of any reduction
of payments or benefits pursuant to this Section 6.

7.Definition of Terms.  The following terms referred to in this Agreement will
have the following meanings:

(a)Cause.  Termination by the Company of the Executive’s employment for “Cause”
will mean:

(i)Executive’s willful and continued failure to substantially perform the duties
of Executive’s position, other than failure resulting from Executive’s complete
or partial incapacity due to physical or mental illness or impairment;

(ii)Executive’s willful and continued failure to substantially perform the
specific and lawful directives of the Board, as reasonably determined by the
Board, other than failure resulting from Executive’s complete or partial
incapacity due to physical or mental illness or impairment;

(iii)Executive’s willful commission of an act of fraud or dishonesty resulting
in, or that is likely to result in, material economic or financial injury to the
Company; or

(iv)Executive’s willful engagement in illegal conduct which was or is reasonably
likely to be materially injurious to the Company.

For purposes of this Section 7(a), no act, or failure to act, on Executive’s
part shall be deemed “willful” unless done, or omitted to be done, by Executive
not in good faith.  In

--------------------------------------------------------------------------------

the event of any alleged breach pursuant to (i) or (ii) of this Section 7(a),
the Company will first give Executive written notice which specifically
identifies the manner in which the Board believes that the Executive’s conduct
constitutes the alleged performance breach to enable Executive to correct the
deficiency within a reasonable time period, which will not be less than thirty
(30) days, before the Company can proceed with a termination for Cause under
either (i) or (ii) of this Section 7(a).  In the event of any alleged conduct
described in (iii) or (iv) of this Section 7(a), the Company will deliver to
Executive written notice which sets forth the Board’s finding that Executive
engaged in such conduct and specifying the particulars thereof.  In the event of
a Change of Control pursuant to which the Company is not the surviving entity,
then on and after such Change of Control, all determinations and actions
required to be taken by the Board under this Section 7(a) shall be made or taken
by the board of directors of the surviving entity, or if the surviving entity is
a subsidiary, then by the board of directors of the ultimate parent corporation
of the surviving entity.

(b)Change of Control.  A “Change of Control” will be deemed to occur upon the
earliest to occur after the date of this Agreement of any of the following
events:

(i)Change in Ownership of a Substantial Portion of the Company’s Assets.  A
change in the ownership of a substantial portion of the Company’s assets which
occurs on the date that any one person, or more than one person acting as a
group (“Person”) acquires (or has acquired during the twelve (12) month period
ending on the date of the most recent acquisition by such person or persons)
assets from the Company that have a total gross fair market value equal to or
more than 50% of the total gross fair market value of all of the assets of the
Company immediately prior to such acquisition or acquisitions.  For purposes of
this subsection (i), gross fair market value means the value of the assets of
the Company, or the value of the assets being disposed of, determined without
regard to any liabilities associated with such assets;

(ii)Change in Ownership of the Company.  A change in the ownership of the
Company which occurs on the date that any Person acquires ownership of the stock
of the Company that, together with the stock held by such Person, constitutes
more than 50% of the total voting power of the stock of the Company, except that
any change in the ownership of the stock of the Company as a result of a private
financing of the Company that is approved by the Board will not be considered a
Change of Control;

(iii)Change in Effective Control of the Company.  A change in the effective
control of the Company which occurs on the date that a majority of members of
the Board is replaced during any twenty-four (24) month period by directors
whose appointment or election is not approved by a majority of the members of
the Board prior to the date of the appointment or election.  For purposes of
this subsection (iii), if any Person is considered to be in effective control of
the Company, the acquisition of additional control of the Company by the same
Person will not be considered a Change of Control; or

(iv)Corporate Transactions.  The effective date of a merger or consolidation of
the Company with any other entity, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior to such merger or consolidation continuing to represent (either by
remaining outstanding or by being

--------------------------------------------------------------------------------

converted into voting securities of the surviving entity) more than 50% of the
combined voting power of the voting securities of the surviving entity
outstanding immediately after such merger or consolidation and with the power to
elect at least a majority of the board of directors or other governing body of
such surviving entity.

For these purposes, persons will be considered to be acting as a group if they
are owners of a corporation that enters into a merger, consolidation, purchase
or acquisition of stock, or similar business transaction with the Company.

Notwithstanding the foregoing provisions of this definition, a transaction will
not be deemed a Change of Control unless the transaction qualifies as a change
in control event within the meaning of Section 409A.

(c)Disability.  For the purpose of this Agreement, “Disability” shall have the
meaning set forth in Section 409A.

(d)Good Reason.  The Executive is entitled to terminate employment for Good
Reason.  For the purpose of this Agreement, “Good Reason” will mean Executive’s
termination of employment within ninety (90) days following the expiration of
any cure period (discussed below) following the occurrence of one or more of the
following, without Executive’s express written consent:

(i)A reduction by the Company of Executive’s base salary or annual target bonus
in effect immediately prior to such reduction; provided, however, that such
reduction in base salary or target bonus in connection with similar percentage
reductions imposed on all executive-level employees shall not constitute “Good
Reason”;

(ii)A reduction by the Company of Executive’s health or welfare benefits
(including without limitation benefits under any of the Company’s life
insurance, medical, health and accident, disability, or other benefit plans) in
effect immediately prior to such reduction; provided, however, that such
reduction in benefits in connection with similar percentage reductions imposed
on all executive-level employees shall not constitute “Good Reason”;

(iii)Either (A) the relocation of the Company’s offices at which Executive is
principally employed immediately prior to the Change of Control (“Principal
Location”), or (B) the Company’s requiring the Executive to be based anywhere
other than the Executive’s Principal Location, except for required travel on the
Company’s business to an extent substantially consistent with the Executive’s
business travel obligations prior to the Change of Control; provided that, in
the case of either (A) or (B), the relocation is to a location more than thirty
(30) miles from the Executive’s Principal Location (unless such relocation does
not increase Executive’s commuting distance);

(iv)The failure of the Company to continue in effect any material compensation
or benefit plan or practice in which Executive is eligible to participate in
immediately prior to the effective date of the Change of Control (other than any
equity based plan), unless an equitable arrangement (embodied in an ongoing
substitute or alternative plan) has been made with respect to such plan, or the
Company’s failure to continue Executive’s

--------------------------------------------------------------------------------

participation therein (or in such substitute or alternative plan) on a basis not
materially less favorable, both in terms of the amount of benefits provided and
the level of Executive’s participation relative to other participants, as
existed immediately prior to the effective date of the Change of Control;

(v)The failure of the Company to obtain a satisfactory agreement from any
successor to assume and agree to perform this Agreement, as contemplated in
Section 8 hereof; or

(vi)A material diminution in Executive’s authority, duties or responsibilities
relative to Executive’s authority, duties or responsibilities in effect
immediately prior to such reduction; provided that, for the sake of clarity, a
change in Executive’s title or reporting structure in connection with a Change
of Control shall not by itself constitute a material diminution in authority,
duties or responsibilities.

Executive will not resign for Good Reason without first providing the Company
with written notice within sixty (60) days of the event that Executive believes
constitutes “Good Reason” specifically identifying the acts or omissions
constituting the grounds for Good Reason and a reasonable cure period of not
less than thirty (30) days following the date of such notice.

(e)Section 409A Limit.  “Section 409A Limit” will mean the lesser of two (2)
times: (i) Executive’s annualized compensation based upon the annual rate of pay
paid to Executive during Executive’s taxable year preceding Executive’s taxable
year of Executive’s termination of employment as determined under Treasury
Regulation Section 1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service
guidance issued with respect thereto; or (ii) the maximum amount that may be
taken into account under a qualified plan pursuant to Section 401(a)(17) of the
Code for the year in which Executive’s employment is terminated.

8.Successors.

(a)The Company’s Successors.  Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
will assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession.  For all purposes under this Agreement, the term “Company” will
include any successor to the Company’s business and/or assets which executes and
delivers the assumption agreement described in this Section 8(a) or which
becomes bound by the terms of this Agreement by operation of law.

(b)Executive’s Successors.  The terms of this Agreement and all rights of
Executive hereunder will inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

9.Arbitration.  

--------------------------------------------------------------------------------

(a)The Company and Executive each agree that any and all disputes arising out of
the terms of this Agreement, Executive’s employment by the Company, Executive’s
service as an officer or director of the Company, or Executive’s compensation
and benefits, their interpretation and any of the matters herein released, will
be subject to binding arbitration under the arbitration rules set forth in
California Code of Civil Procedure Sections 1280 through 1294.2, including
Section 1281.8 (the “Act”), and pursuant to California law.  Disputes that the
Company and Executive agree to arbitrate, and thereby agree to waive any right
to a trial by jury, include any statutory claims under local, state, or federal
law, including, but not limited to, claims under Title VII of the Civil Rights
Act of 1964, the Americans with Disabilities Act of 1990, the Age Discrimination
in Employment Act of 1967, the Older Workers Benefit Protection Act, the
Sarbanes-Oxley Act, the Worker Adjustment and Retraining Notification Act, the
California Fair Employment and Housing Act, the Family and Medical Leave Act,
the California Family Rights Act, the California Labor Code, claims of
harassment, discrimination, and wrongful termination, and any statutory or
common law claims.  The Company and Executive further understand that this
Agreement to arbitrate also applies to any disputes that the Company may have
with Executive.  However, claims for workers’ compensation benefits and
unemployment insurance (or any other claims where mandatory arbitration is
prohibited by law) are not covered by this arbitration agreement, and such
claims may be presented by the Executive to the appropriate court or government
agency.

(b)Procedure.  The Company and Executive agree that any arbitration will be
administered by Judicial Arbitration & Mediation Services, Inc. (“JAMS”),
pursuant to its Employment Arbitration Rules & Procedures (the “JAMS
Rules”).  The Arbitrator will have the power to decide any motions brought by
any party to the arbitration, including motions for summary judgment and/or
adjudication, motions to dismiss and demurrers, and motions for class
certification, prior to any arbitration hearing. The Arbitrator will have the
power to award any remedies available under applicable law, and the Arbitrator
will award attorneys’ fees and costs to the prevailing party, except as
prohibited by law. The Company will pay for any administrative or hearing fees
charged by the Arbitrator or JAMS except that Executive will pay any filing fees
associated with any arbitration that Executive initiates, but only so much of
the filing fees as Executive would have instead paid had he or she filed a
complaint in a court of law.  The Arbitrator will administer and conduct any
arbitration in accordance with California law, including the California Code of
Civil Procedure, and the Arbitrator will apply substantive and procedural
California law to any dispute or claim, without reference to rules of conflict
of law.  To the extent that the JAMS Rules conflict with California law,
California law will take precedence.  The decision of the Arbitrator will be in
writing.  Any arbitration under this Agreement will be conducted in Santa Clara
County, California.

(c)Remedy.  Except as provided by the Act and this Agreement, arbitration will
be the sole, exclusive, and final remedy for any dispute between Executive and
the Company.  Accordingly, except as provided for by the Act and this Agreement,
neither Executive nor the Company will be permitted to pursue court action
regarding claims that are subject to arbitration.

(d)Healthcare Coverage in Event of Dispute.  In the event that any dispute
between Executive and the Company becomes subject to arbitration pursuant to
this Section 9, and provided that (1) Executive constitutes a qualified
beneficiary, as defined in Section

--------------------------------------------------------------------------------

4980(B)(g)(1) of the Code; and (2) Executive elects continuation coverage
pursuant to COBRA, within the time period prescribed pursuant to COBRA, the
Company will pay the premiums for such health continuation coverage at the
levels in effect immediately prior to Executive’s termination until the earlier
of (A) the resolution of the arbitration dispute or (B) the date upon which the
Company would no longer be required to provide such continuation coverage
pursuant to Section 3.  

(e)Administrative Relief.  Executive understands that this Agreement does not
prohibit him or her from pursuing any administrative claim with a local, state,
or federal administrative body or government agency that is authorized to
enforce or administer laws related to employment, including, but not limited to,
the Department of Fair Employment and Housing, the Equal Employment Opportunity
Commission, the National Labor Relations Board, or the Workers’ Compensation
Board.  This Agreement does, however, preclude Executive from pursuing court
action regarding any such claim, except as permitted by law.

(f)Voluntary Nature of Agreement.  Each of the Company and Executive
acknowledges and agrees that such party is executing this Agreement voluntarily
and without any duress or undue influence by anyone.  Executive further
acknowledges and agrees that he or she has carefully read this Agreement and has
asked any questions needed for him or her to understand the terms, consequences,
and binding effect of this Agreement and fully understands it, including that
Executive is waiving his or her right to a jury trial.  Finally, Executive
agrees that he or she has been provided an opportunity to seek the advice of an
attorney of his or her choice before signing this Agreement.

10.Notice.

(a)General.  Notices and all other communications contemplated by this Agreement
will be in writing and will be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid.  In the case of Executive, mailed notices will be
addressed to him or her at the home address which he or she most recently
communicated to the Company in writing.  In the case of the Company, mailed
notices will be addressed to its corporate headquarters, and all notices will be
directed to the attention of its President.

(b)Notice of Termination.  Any termination by the Company for Cause or by
Executive for Good Reason will be communicated by a notice of termination to the
other party hereto given in accordance with Section 10(a) of this
Agreement.  Such notice will indicate the specific termination provision in this
Agreement relied upon, will set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination under the provision so
indicated, and will specify the termination date (which will be not more than
thirty (30) days after the giving of such notice).  The failure by the Company
or by Executive, as applicable, to include in the notice any fact or
circumstance which contributes to a showing of Cause or Good Reason, as
applicable, will not waive any right of the Company or Executive, as applicable,
hereunder or preclude the Company or Executive, as applicable, from asserting
such fact or circumstance in enforcing its, his or her rights hereunder.

--------------------------------------------------------------------------------

11.Non-Solicitation.  Executive agrees that for a period of twelve (12) months
immediately following termination, Executive shall not directly or indirectly
solicit any of the Company’s employees to leave their employment at the Company.

12.Miscellaneous Provisions.

(a)No Duty to Mitigate.  Executive will not be required to mitigate the amount
of any payment contemplated by this Agreement, nor will any such payment be
reduced by any earnings that Executive may receive from any other source.

(b)Waiver.  No provision of this Agreement will be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by an authorized officer of the Company (other than
Executive).  No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party will be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

(c)Headings.  All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.

(d)Entire Agreement.  This Agreement, including its exhibits, constitutes the
entire agreement of the parties hereto and supersedes in their entirety all
prior representations, understandings, undertakings or agreements (whether oral
or written and whether expressed or implied) of the parties with respect to the
subject matter hereof.  No waiver, alteration, or modification of any of the
provisions of this Agreement will be binding unless in writing and signed by
duly authorized representatives of the parties hereto and which specifically
mention this Agreement.

(e)Choice of Law.  The validity, interpretation, construction and performance of
this Agreement will be governed by the laws of the State of California without
regard to principles of its conflict of laws.  

(f)Severability.  The invalidity or unenforceability of any provision or
provisions of this Agreement will not affect the validity or enforceability of
any other provision hereof, which will remain in full force and effect.

(g)Withholding.  All payments made pursuant to this Agreement will be subject to
withholding of applicable income, employment and other taxes.

(h)Counterparts.  This Agreement may be executed in counterparts, each of which
will be deemed an original, but all of which together will constitute one and
the same instrument.

[Signature Page to Follow]




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.

 

COMPANY

AMBARELLA, INC.

 

By:

Title:

 

 

EXECUTIVEBy:

Title:

 




--------------------------------------------------------------------------------

Exhibit A

RELEASE AGREEMENT

For Employee 40 Years Old or Older in Group Termination

I understand and agree completely to the terms set forth in my Change in Control
Severance Benefits Agreement (the “Agreement”) with Ambarella, Inc. (the
“Company”).  

I understand that this Release Agreement (“Release”), together with the
Agreement, constitutes the complete, final and exclusive embodiment of the
entire agreement between the Company and me with regard to the subject matter
hereof.  I am not relying on any promise or representation by the Company that
is not expressly stated herein.  

I hereby confirm my obligations under the Company’s Agreement Regarding
Confidential Information and Proprietary Developments.

In consideration of the severance benefits I will receive under the Agreement, I
hereby generally and completely release the Company and its current and former
directors, officers, employees, shareholders, partners, agents, attorneys,
predecessors, successors, parent and subsidiary entities, insurers, affiliates,
and assigns from any and all claims, liabilities and obligations, both known and
unknown, that arise out of or are in any way related to events, acts, conduct,
or omissions occurring prior to my signing this Release.  This general release
includes, but is not limited to:  (a) all claims arising out of or in any way
related to my employment with the Company, or the termination of that
employment; (b) all claims related to my compensation or benefits from the
Company, including, but not limited to, salary, bonuses, commissions, vacation
pay, expense reimbursements, severance pay, fringe benefits, stock, stock
options, or any other ownership interests in the Company; (c) all claims for
breach of contract, wrongful termination, and breach of the implied covenant of
good faith and fair dealing; (d) all tort claims, including, but not limited to,
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; (e) all federal, state, and local statutory claims, including,
but not limited to, claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under Title VII of the Civil Rights Act
of 1964, the Civil Rights Act of 1991, the Rehabilitation Act of 1973, the
Americans with Disabilities Act of 1990, the Equal Pay Act, the Fair Labor
Standards Act, the Fair Credit Reporting Act, the Age Discrimination in
Employment Act of 1967 (“ADEA”), the Older Workers Benefit Protection Act, the
Employee Retirement Income Security Act of 1974, the Worker Adjustment and
Retraining Notification Act, the Family and Medical Leave Act, the Immigration
Reform and Control Act, the California Family Rights Act, the California Labor
Code, the California Workers’ Compensation Act, and the California Fair
Employment and Housing Act, all as amended; (f) any claim for any loss, cost,
damage, or expense arising out of any dispute over the nonwithholding or other
tax treatment of any of the proceeds I receive as a result of the Agreement; and
(g) any and all claims for attorneys’ fees and costs; provided, however, that
nothing in this paragraph shall be construed in any way to release the Company
from its obligation to indemnify me pursuant to a written agreement between me
and the Company or applicable law.

I agree that this Release shall be and remain in effect in all respects as a
complete general release as to the matters released.  This Release does not
extend to any obligations incurred under the Agreement.  This Release does not
release claims that cannot be released as a matter of law, including, but not
limited to, my right to file a charge with or participate in a charge by the
Equal Employment Opportunity Commission, or any other local, state, or federal
administrative body or government agency that is authorized to enforce or
administer laws related to employment, against the Company (with the
understanding that any such filing or participation does not give me the right
to recover any monetary

--------------------------------------------------------------------------------

damages against the Company, except as otherwise permitted by law; my release of
claims herein bars me from recovering such monetary relief from the Company).  

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA (“ADEA Waiver”).  I also acknowledge that the
consideration given for the ADEA Waiver is in addition to anything of value to
which I was already entitled.  I further acknowledge that I have been advised by
this writing, as required by the ADEA, that: (a) my ADEA Waiver does not apply
to any rights or claims that arise after the date I sign this Release; (b) I
should consult with an attorney prior to signing this Release (although I may
choose voluntarily not to do so); (c) I have forty-five (45) days to consider
this Release (although I may choose voluntarily to sign it sooner); (d) I have
seven (7) days following the date I sign this Release to revoke the ADEA Waiver
by providing written notice to the Company’s Board of Directors; and (e) the
ADEA Waiver will not be effective until the date upon which the revocation
period has expired unexercised, which will be the eighth day after I sign this
Release (“Effective Date”).  

I have received with this Release all of the information required by the ADEA,
including without limitation a detailed list of the job titles and ages of all
employees who were terminated in this group termination and the ages of all
employees of the Company in the same job classification or organizational unit
who were not terminated, along with information on the eligibility factors used
to select employees for the group termination and any time limits applicable to
this group termination program.

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his settlement with the debtor.”  I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims
hereunder, including but not limited to my release of unknown claims.

I hereby represent that I have been paid or provided all salary, wages, bonuses,
accrued vacation/paid time off, premiums, leaves, housing allowances, relocation
costs, interest, severance, outplacement costs, fees, reimbursable expenses,
commissions, stock, stock options, vesting, and any and all other benefits and
compensation due to me, and I have not suffered any on-the-job injury for which
I have not already filed a claim.  

I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than forty-five (45) days following
the date it is provided to me.

 

Signature:

Printed Name:

 

Date:

 

 

--------------------------------------------------------------------------------

Exhibit B

RELEASE AGREEMENT

For Employee 40 Years Old or Older in Individual Termination

 

I understand and agree completely to the terms set forth in my Change in Control
Severance Benefits Agreement (the “Agreement”) with Ambarella, Inc. (the
“Company”).  

I understand that this Release Agreement (“Release”), together with the
Agreement, constitutes the complete, final and exclusive embodiment of the
entire agreement between the Company and me with regard to the subject matter
hereof.  I am not relying on any promise or representation by the Company that
is not expressly stated herein.  

I hereby confirm my obligations under the Company’s Agreement Regarding
Confidential Information and Proprietary Developments.  

In consideration of the severance benefits I will receive under the Agreement, I
hereby generally and completely release the Company and its current and former
directors, officers, employees, shareholders, partners, agents, attorneys,
predecessors, successors, parent and subsidiary entities, insurers, affiliates,
and assigns from any and all claims, liabilities and obligations, both known and
unknown, that arise out of or are in any way related to events, acts, conduct,
or omissions occurring prior to my signing this Release.  This general release
includes, but is not limited to:  (a) all claims arising out of or in any way
related to my employment with the Company, or the termination of that
employment; (b) all claims related to my compensation or benefits from the
Company, including, but not limited to, salary, bonuses, commissions, vacation
pay, expense reimbursements, severance pay, fringe benefits, stock, stock
options, or any other ownership interests in the Company; (c) all claims for
breach of contract, wrongful termination, and breach of the implied covenant of
good faith and fair dealing; (d) all tort claims, including, but not limited to,
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; (e) all federal, state, and local statutory claims, including,
but not limited to, claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under Title VII of the Civil Rights Act
of 1964, the Civil Rights Act of 1991, the Rehabilitation Act of 1973, the
Americans with Disabilities Act of 1990, the Equal Pay Act, the Fair Labor
Standards Act, the Fair Credit Reporting Act, the Age Discrimination in
Employment Act of 1967 (“ADEA”), the Older Workers Benefit Protection Act, the
Employee Retirement Income Security Act of 1974, the Worker Adjustment and
Retraining Notification Act, the Family and Medical Leave Act, the Immigration
Reform and Control Act, the California Family Rights Act, the California Labor
Code, the California Workers’ Compensation Act, and the California Fair
Employment and Housing Act, all as amended; (f) any claim for any loss, cost,
damage, or expense arising out of any dispute over the nonwithholding or other
tax treatment of any of the proceeds I receive as a result of the Agreement; and
(g) any and all claims for attorneys’ fees and costs; provided, however, that
nothing in this paragraph shall be construed in any way to release the Company
from its obligation to indemnify me pursuant to a written agreement between me
and the Company or applicable law.

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA (“ADEA Waiver”).  I also acknowledge that the
consideration given for the ADEA Waiver is in addition to anything of value to
which I was already entitled.  I further acknowledge that I have been advised by
this writing, as required by the ADEA, that: (a) my ADEA Waiver does not apply
to any rights or claims that arise after the date I sign this Release; (b) I
should consult with an attorney

--------------------------------------------------------------------------------

prior to signing this Release (although I may choose voluntarily not to do so);
(c) I have twenty-one (21) days to consider this Release (although I may choose
voluntarily to sign it sooner); (d) I have seven (7) days following the date I
sign this Release to revoke the ADEA Waiver by providing written notice to the
Company’s Board of Directors; and (e) the ADEA Waiver will not be effective
until the date upon which the revocation period has expired unexercised, which
will be the eighth day after I sign this Release (“Effective Date”).

I agree that this Release shall be and remain in effect in all respects as a
complete general release as to the matters released.  This Release does not
extend to any obligations incurred under the Agreement.  This Release does not
release claims that cannot be released as a matter of law, including, but not
limited to, my right to file a charge with or participate in a charge by the
Equal Employment Opportunity Commission, or any other local, state, or federal
administrative body or government agency that is authorized to enforce or
administer laws related to employment, against the Company (with the
understanding that any such filing or participation does not give me the right
to recover any monetary damages against the Company, except as otherwise
permitted by law; my release of claims herein bars me from recovering such
monetary relief from the Company).  

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his settlement with the debtor.”  I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims
hereunder, including but not limited to my release of unknown claims.

I hereby represent that I have been paid or provided all salary, wages, bonuses,
accrued vacation/paid time off, premiums, leaves, housing allowances, relocation
costs, interest, severance, outplacement costs, fees, reimbursable expenses,
commissions, stock, stock options, vesting, and any and all other benefits and
compensation due to me, and I have not suffered any on-the-job injury for which
I have not already filed a claim.  

I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than twenty-one (21) days following
the date it is provided to me.



Signature:

 

Printed Name:

 

Date:

 

 

--------------------------------------------------------------------------------

 

Exhibit C

RELEASE AGREEMENT

For Employee Under 40 Years Old in Individual or Group Termination

 

I understand and agree completely to the terms set forth in my Change in Control
Severance Benefits Agreement (the “Agreement”) with Ambarella, Inc. (the
“Company”).  

I understand that this Release Agreement (“Release”), together with the
Agreement, constitutes the complete, final and exclusive embodiment of the
entire agreement between the Company and me with regard to the subject matter
hereof.  I am not relying on any promise or representation by the Company that
is not expressly stated herein.  

I hereby confirm my obligations under the Company’s Agreement Regarding
Confidential Information and Proprietary Developments.  

In consideration of the severance benefits I will receive under the Agreement, I
hereby generally and completely release the Company and its current and former
directors, officers, employees, shareholders, partners, agents, attorneys,
predecessors, successors, parent and subsidiary entities, insurers, affiliates,
and assigns from any and all claims, liabilities and obligations, both known and
unknown, that arise out of or are in any way related to events, acts, conduct,
or omissions occurring prior to my signing this Release.  This general release
includes, but is not limited to:  (a) all claims arising out of or in any way
related to my employment with the Company, or the termination of that
employment; (b) all claims related to my compensation or benefits from the
Company, including, but not limited to, salary, bonuses, commissions, vacation
pay, expense reimbursements, severance pay, fringe benefits, stock, stock
options, or any other ownership interests in the Company; (c) all claims for
breach of contract, wrongful termination, and breach of the implied covenant of
good faith and fair dealing; (d) all tort claims, including, but not limited to,
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; (e) all federal, state, and local statutory claims, including,
but not limited to, claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under Title VII of the Civil Rights Act
of 1964, the Civil Rights Act of 1991, the Rehabilitation Act of 1973, the
Americans with Disabilities Act of 1990, the Equal Pay Act, the Fair Labor
Standards Act, the Fair Credit Reporting Act, the Age Discrimination in
Employment Act of 1967 (“ADEA”), the Older Workers Benefit Protection Act, the
Employee Retirement Income Security Act of 1974, the Worker Adjustment and
Retraining Notification Act, the Family and Medical Leave Act, the Immigration
Reform and Control Act, the California Family Rights Act, the California Labor
Code, the California Workers’ Compensation Act, and the California Fair
Employment and Housing Act, all as amended;; (f) any claim for any loss, cost,
damage, or expense arising out of any dispute over the nonwithholding or other
tax treatment of any of the proceeds I receive as a result of the Agreement; and
(g) any and all claims for attorneys’ fees and costs; provided, however, that
nothing in this paragraph shall be construed in any way to release the Company
from its obligation to indemnify me pursuant to a written agreement between me
and the Company or applicable law.

I agree that this Release shall be and remain in effect in all respects as a
complete general release as to the matters released.  This Release does not
extend to any obligations incurred under the Agreement.  This Release does not
release claims that cannot be released as a matter of law, including, but not
limited to, my

1

 

--------------------------------------------------------------------------------

right to file a charge with or participate in a charge by the Equal Employment
Opportunity Commission, or any other local, state, or federal administrative
body or government agency that is authorized to enforce or administer laws
related to employment, against the Company (with the understanding that any such
filing or participation does not give me the right to recover any monetary
damages against the Company, except as otherwise permitted by law; my release of
claims herein bars me from recovering such monetary relief from the Company).  

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his settlement with the debtor.”  I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims
hereunder, including but not limited to my release of unknown claims.

I hereby represent that I have been paid or provided all salary, wages, bonuses,
accrued vacation/paid time off, premiums, leaves, housing allowances, relocation
costs, interest, severance, outplacement costs, fees, reimbursable expenses,
commissions, stock, stock options, vesting, and any and all other benefits and
compensation due to me, and I have not suffered any on-the-job injury for which
I have not already filed a claim.  

I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than fourteen (14) days following
the date it is provided to me.

 

Signature:

Printed Name:

 

Date:

 

 

 

 

 

 

 

 

-2-